               VosylJ ZGV@lt'/C                                       ?
                                                                      'r.
                                                                        ,
                                                                        -//c?,t.
                                                                               v4/
                                                                                 ,0.
                                                                                   ,
                 '?/q,,-f,
                         'Ff                                      7 ?7C /:0 k(1*
              V
              lf.                                                     eapeœeoFm : u,s.ossT.cour
                                                                            AT R-             oKE,VA


         fayi1
             'f::?-aA7r?lW '                                               AtJ6 2f 2 9
                                                                         JUUA .D
                                                                                  .   FI
                                                                                       LED    '



                                                                                                  ,   LE
                                                                        BY;
             T è/A<#c'z/f5.2                                                D



                                                                                   ,4,
                                                                                     ( a,2
                                                                                         ,
                                                                                         ,'(,by,(),
                                                                                                  -
                                                                                      .
                                                                  l         .z:;.. j
                                                                          z,/
                                                                            , .
                                                                                     j..
                                                                                       ,
                                                                                       v
                      l/( f)=?4e$1 :/.zv/t x-
                                            )
                                            .                                ..   ,




             )z'/?Ysvc'
         '
             TX,.
                r y.'/z#,(Lfo#Coo/h X/c/I
                           c/ -
                              /-3 /f/
                                    '
                                    ,:JoV
         /n:/e T :s,z rnoïe
            :'o#F/Jm.)'M e.JJJ4:c-q
         T d.
         Pofot,).#r?> cq#0(J /'zvt // 2/ T(/                                              .




     X tc/qr zz?nv<tl /<'r-'t- 0 ,zfzccz/û.f #zpx: 16,20/1
    ..




              kz/,& 4/.$-0 z/-f/a:7o cozw /-îb//*nk'f
  VrJ#//ou'> zl wy.rx z im .azo/el-
                                  r/pia-lev fv zû#
'



 ïo 4 APJ/:-4 ,tJ'Cqgtl J'/dz/tz// 4 /.50 Jt,-k-k-
                                                -


'/-o éky v é n v co m s ctwz/ïy XXCUX/
 V 'X Vk'or/ f/szm k,zs g'yog ovor 77ttJ'r yT
                                       .
                                                   s
                          '

                 7/r ?-
                      -           .
                                  ,5
                                   +
              Case 7:19-cv-00470-JLK-RSB   yz--x- v' y
                                         Document
                                          k.-
                                              r  p11 Filed 08/26/19 Page 1 of 2 Pageid#: 77
'

     .G .
        a.'ye. $                        e
        1
        . .
        q w
          4J.i
            3 :1 x
                 y
                 a
                 e
        . y*'y..# v       j
              . .:: k.v
                 xg
                      .
                      j. d-
                      p   j
                          *
                          '&
                           '#'       r .I
        1
-
                ,.z t'r sr
                ,
                         -'z .
                          .éJ
                            '
        ::
         y               jl
                          '.
                           ...-. .
                                 ..
                                  0
    .

     ï.
                                  1                                      O
      k'7j
         ë. t..
              '     ':
              . c; ..
              t
                     l
                     I                            .                      'r
                .   !b '$             tk          '
- '. : u
       :*'..j.*q-.1'.x2..-4':* ...                .
   w-? t
        &/'àT. > x-
-< UM
    ZR                                      &
                                           .r
                                              j
                                                             :
                                                             o                %
Z' :!r                         ,-
                                A'i$
                                   lC
                                    , ; :                   --)
                                                              1-
                                                               3'
                                                                2
  #. .                        . rxk...y>                    ,./
     :' je .' v     -
                                                            u.                    Q
    lz
    tj y
    %e'
      l
      .
        ' '
          g
          '- ;.
       .. g y'r
    '*p 4 *,
          .f
            :
            1
            t
            -
            1
               .*.''
                   <
               ..y q
                   .4
             >ef'.' 4
           - '
               rr #
                    .
                     k= <
                     f
                        ' % to
                     t.2).
                    -'
                                                       ''
                                                            u
                                                            m       .
                                                                    2
             ,; '
                .
                k
                I
                .;. d
                    :
                    j
                    .   i.y                                 N                                ô
                          -I                                                        *
            :
            .   ,
                !   .
                    .: .
                    t  :1     l::::
                           iiid   )-


                                                                        + Q
                a'
                .       =
         .    a.a;y
              '   z
                  ..
                        O
                        u..                                         -
           1: ..r      )
           a
           4j &;
               @ j '
           ;% *f%M ' u
                     l)
                      .e
                       ;                                                            @
                    ::Cj îy*;
             t:- r>'%16
            <:
                  ...tplz.:
                                  p>
                                  Zs
                                  '
                                     r.  .
                                      e'..                          >- %                         h
             *'eN
                .e ..
                ,
                      e
                      zl&NTI      I'-
                                   .e.
                                  ..  k
                                      .z
                                      .
             ev w
              1 T
                     .,
                      '
                      ;
                     M*
                           g
                         ïr,
                      l'h' :.
                           '
                                  l'
                                   .
                                    l..
                                    ,
                                    .
                                    '
                                  WO*
                                      ;
                                      j
                                      '. ,
                                         ;
                                         1r
                                         :
                                                                    K             Y              N
             *.'# V
             '
             =t
                1
                r<r
                   ne -
                e; f
                'n n 1
                r    F
                     :
                     1'
                      .
                      ;
                      ,'
                       k
                        1*VJ
                      .'>;
                    J m,'.R * A'
                               ç
                                                                        Q
                                                                        *'3 %Y'
                                                                              'A
                                                                             m.  .G
                                                                               - W
                Jtz.. #     Tw
                      m.ezF :'v1.
                3JQ Nw4't. N
                '
                .
                :
                < &jq)
                    :  J
                       +
                       :t'!
                           -.
                            C:
                           . %$'.   c
                                    1.
                                                                                            %
                      1*:t1h Lr.'*'!
                0
                eaexw, z el
                j  :J .y
                                    1*
                                                                                    X <
                       .>i
                         v
                         ,jv r*'   *I
                                    .                                             * Yu
                .<
                J
                .
                '..j.xj:
                       .
                       s
                       .
                         .
                         !
                         j J
                           :
                           ;  .
                              r  ' %
                                   .
                                   t
                                   ,
                                     .
                                     ;
                                     (
                                     ;
                                     $
                                                                                        .o
                                                                                     smsppx X44gggg
                                                                                             .
                                                                                                  .;y
                z*Qx eez .
                r
                :        n
                         '.'
                         1@ç
                                        .
                                                                                       = v
                                                                                % Nk.   -

                                                                         -   u Q *
                                                                             % cx %..
                                                                                                           j*J
                                                                                                             *?
                                                                                                           #Q!
                                                                        .
                                                                             œ.s b               .
                                                                                                           l
                                                                                                           *Iev
                                                                                                           I
                                                                                                           *:j
                                                                                                           Q .
                                                                        %> u <                             1..t;
                                                                                                           I..1
                                                                                                               l
                                                                                                           .z.@l
                                                                                                           UW
                                                                                                           11
                                                                                                            .
                                                                                                            -
                                                                                                            1-
                                                                                                           .,
                                                                                                            .




            .
    NJ ,.x
    %. i
       k> .               .


                                   L>
        q. ,
           .,
            o.
            j..)
               . .w           .

%. );'v>
       s'
        a.' w.
             .                                    #<
    R. .r4 % z
    >t
     s-e:
        :>:p, -% %
          !       . ''
                    ,.
     X ,ë.Q3   .< a-.
                              .

        c                ,
                         m
                         '. wz G.                                                                    l;'b'b-
                         q
                         x
                         N?y                                                                         lb<1Z



                                                  Case 7:19-cv-00470-JLK-RSB Document 11 Filed 08/26/19 Page 2 of 2 Pageid#: 78
